Citation Nr: 0920775	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-44 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection a back disorder 
to include strain of the lumbosacral and cervical spine with 
superimposed psychophysiological musculoskeletal reaction.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the Veteran's claims for 
entitlement to service connection for recurrent lumbosacral 
strain with superimposed psychophysiological musculoskeletal 
reaction to include back injury and for entitlement to 
service connection for recurrent cervical strain with 
superimposed psychophysiological musculoskeletal reaction for 
failure to submit new and material evidence to reopen the 
previously denied claims.  In December 2006, the Board 
remanded the issues to the RO in accordance with VA's duty to 
assist.  These issues are now before the Board for 
adjudication.


FINDINGS OF FACT

1.  Service connection for arthritis to include arthritis of 
the back was denied by the Board in October 1947.  

2.  Service connection for residuals of a back injury was 
denied by the RO in a May 1965 unappealed rating decision. 

3.  The additional evidence received since the May 1965 
decision is not new and material and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for residuals of a back injury.  


CONCLUSIONS OF LAW

1.  The May 1965 rating decision which denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2008).

2.   New and material evidence has not been received since 
the May 1965 rating decision to reopen the claim of service 
connection for a back disorder to include strain of the 
lumbosacral and cervical spine with superimposed 
psychophysiological musculoskeletal reaction.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Prior to the adjudication of the Veteran's claims, a letter 
was sent in March 2003 in accordance with the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim).  The Veteran was notified of the basis for 
the prior denial of his claims and of evidence that was 
needed to reopen his claims.  However, in December 2006, the 
Board found that he was not adequately notified of the 
evidence that was needed to substantiate his claims and the 
claims were remanded to the RO.   The RO issued notice 
letters in January 2007 and December 2007 which fully 
satisfied VA's duty to notify provisions.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran's service, VA and private treatment 
records have been obtained and associated with the claims 
file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the Veteran 
was not afforded a VA examination in connection with his 
claims.  See 38 C.F.R. § 3.159(c)(4).  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  As will be discussed further below, the Board 
concludes that examinations, in connection with the Veteran's 
claims, are not warranted.  In this regard, the Board is 
denying the request to reopen that claims.  VA's statutory 
duty to assist a claimant in the development of a previous 
finally denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim such as in a case where the claimant 
lacks legal eligibility for the benefit sought.  38 C.F.R. 
§ 3.159(c)(4), (d).  

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claims, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to reopen his claims and 
of the evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to his 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  



Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a chronic disease such as arthritis manifests to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

However, before reaching the merits of the Veteran's claims, 
the Board must first rule on the matter of reopening of the 
Veteran's claims.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the 
claims to be reopened.  Jackson v. Principi, supra; Barnett 
v. Brown, supra.  

In a January 1947 VA application for compensation, the 
Veteran claimed service connection for arthritis of the 
joints of the back, arms, knees, and fingers.  He claimed 
that he had been treated in service for arthritis.  In a 
February 1946 rating decision, the RO denied the Veteran's 
claim for service connection for arthritis.  The RO was 
unable to obtain any service treatment records specifically 
pertaining to arthritis.  The Veteran appealed the RO's 
denial to the Board, and in a decision dated in October 1947, 
denied the Veteran's claim for service connection for 
arthritis to include arthritis of the back.  The Board noted 
at that time that the Veteran had been examined in February 
1945 because of complaint of muscle and joint pain in the 
knees, right hip, back and shoulder.  The Board noted further 
that on examination prior to discharge, no objective findings 
were reported indicative of arthritis.  The Board essentially 
found the evidence to be insufficient to establish that 
arthritis was incurred in or aggravated in service or within 
one year of service.

In April 1965, the Veteran filed another application for 
compensation claiming that he had sustained a back injury 
while stationed in Alaska in 1944 when he fell 20 feet from a 
tree while working on telephone lines and landing on a stump.  
He stated that he was treated for arthritis in England in 
1944 and 1945.  In a May 1965 rating decision, the RO denied 
the Veteran's claim for service connection for a back 
disorder.  The RO noted the Veteran's complaints of muscle 
and joint pain in the knees, right hip, back, and shoulder 
when he reported to sick call in February 1945; physical 
examination was negative.  The RO noted further that at 
discharge, the Veteran's history of arthritis of his back and 
arms was reported to have occurred in Alaska in December 
1943, but that physical examination at discharge was 
essentially negative.  The RO also noted that it was 
specifically recorded that there were no objective findings 
in the musculoskeletal system.  The RO reported that the 
Veteran had had a variety of diagnoses of his back condition 
commencing in 1959 including degenerative arthritis of the 
lumbar spine, a probable lumbar disc protrusion and recently, 
recurrent lumbosacral strain and cervical strain with a 
superimposed psychophysiological musculoskeletal reaction.  
In denying the Veteran's claim for service connection for a 
back disorder, the RO concluded that the evidence as a whole 
did not establish any degenerative process of the spine 
during service or within the presumptive period, nor did the 
evidence show a back injury.  

As noted above, service connection for cervical spine and 
lumbar spine disorders was denied by the RO in May 1965.  
There was no appeal of this decision, and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  

A decision by the Board shall be final and binding on all 
field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the May 1965 RO 
decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the Veteran's claims for service connection 
should be reopened and readjudicated.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

For claims filed after August 29, 2001, "new" evidence is 
defined as evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

Evidence of record at the time of the May 1965 RO decision 
consisted of service treatment records, and private and VA 
treatment records from 1959 to 1964.  

The Veteran's service treatment records are summarized above 
and include the Veteran's complaint and report of muscle and 
joint pain in February 1945; examination at that time and at 
a later discharge examination were, however, negative for 
pertinent abnormalities.  

Post-service medical records show the Veteran was treated for 
various back disorders beginning in 1959.  Specifically, the 
Veteran was treated for arthritis of the lumbar spine, disc 
protrusion, lumbar strain and cervical strain.  See 1959, 
1964 and 1965 treatment records.  However, none of the 
medical evidence at that time linked any disorder of the back 
including the cervical and lumbosacral spine to service.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, the May 1965 RO decision denied the 
Veteran's claims because he was unable to furnish any 
competent evidence that his back disorders were related to 
service.  

The evidence of record since the May 1965 RO decision 
includes private treatment records from 1983.  These records 
indicate that the Veteran underwent a cervical discectomy and 
fusion in June 1983.  See June 1983 discharge summary.  These 
records also show treatment for cervical and lumbar 
spondylosis with radiculopathy and arthritis of the spine.  
See 1983 private treatment records; November 1996 private  x-
ray report.  The records show the Veteran was treated 
numerous times for complaints of chronic back pain.  

The additional medical records, while "new" to the extent 
that they were not previously of record, are not "material" 
in that they do not offer any probative evidence showing that 
the Veteran's current cervical and lumbar spine disorders are 
related to service.  The evidence previously considered by 
the RO in 1965 included the Veteran's reported history of a 
back injury in service and private and VA post-service 
treatment records for various back disabilities, but provided 
no evidence of a nexus between the back disorders and the 
Veteran's military service.  While more recent medical 
records show evidence of back surgery, and a diagnosis of 
spondylosis with radiculopathy and arthritis, there is again 
no competent evidence suggesting a link between the Veteran's 
current back disorders and the Veteran's military service.  
Thus, while the recent treatment records showing a diagnosis 
of multiple back disorders are considered new evidence, they 
are essentially cumulative of prior evidence in that they 
reflect the Veteran's reported history of a back injury in 
service, show diagnoses relating to the cervical and lumbar 
spine, and provide no nexus opinion relating the current back 
disabilities to service.  Thus, such evidence is not both new 
and material, and is insufficient to reopen the Veteran's 
claim.

While the Veteran believes that his current back disorders 
are related to an in-service injury, he is not competent to 
offer a medical opinion, and such statements do not provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Although the 
Veteran's contention that he injured his back, including his 
cervical and lumbar spine in service is not specifically 
corroborated by contemporaneous records, the significant 
piece of evidence that was absent from the record, both in 
1965 when the Veteran's claim was considered and currently, 
is competent medical opinion of record relating the Veteran's 
current back disorders to an in-service back injury.  Thus, 
the Board finds that the evidence received since the May 1965 
prior final rating decision does not raise a reasonable 
possibility of substantiating the claims of service 
connection.

As a whole, the additional evidence does not offer evidence 
that is both new and material.  The evidence of record at the 
time of the May 1965 rating decision failed to demonstrate a 
relationship between an in-service back injury and the 
current cervical and lumbar back disorders.  The additional 
evidence of record received since the May 1965 rating 
decision is duplicative in that it shows a current cervical 
and lumbar back disability, but does not relate either 
disability to service.  Therefore, the Board finds that the 
additional evidence is not new and material.  Accordingly, a 
basis to reopen the claim of service connection has not been 
presented.  

The Veteran remains free, of course, to apply to reopen his 
claim at any time with the RO, especially if he obtains 
medical evidence showing that his current back disability is 
related to active military service.  



ORDER

New and material evidence not having been received, the 
request to reopen the previously denied claim of entitlement 
to service connection for a back disorder to include strain 
of the lumbosacral and cervical spine with superimposed 
psychophysiological musculoskeletal reaction is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


